                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

U.S. Bank Trust, N.A., as Trustee for LSF10       CIVIL ACTION NO: 1:19-cv-00053-JDL
Master Participation Trust

               Plaintiff

                       vs.                        RE:
                                                  165 Malletts Mill Road, Lee, ME 04455

Donna T. Geno and Stephen S. Geno                 Mortgage:
                                                  June 25, 2014
                                                  Book 13586, Page 49

               Defendants

Trademark Federal Credit Union f/k/a
Hannaford Associates Federal Credit Union

               Party-in-Interest



                             JUDGMENT OF FORECLOSURE AND SALE

       This matter came before the Court for a testimonial hearing on Plaintiff's Motion for
Default Judgment on July 2, 2019. Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master
Participation Trust, was present and represented by John A. Doonan, Esq. Defendants Donna T.
Geno, Stephen S. Geno, and Camden National Bank f/k/a First Citizens Bank did not appear.

       All persons interested having been duly notified in accordance with the law, and after
hearing, the Plaintiff's Motion for Default Judgment is GRANTED. On oral motion by the Plaintiff,
Camden National Bank f/k/a First Citizens Bank is dismissed from this action since the subject
Writ of Execution has been discharged. Count II – Breach of Note, Count III – Breach of
Contract, Money Had and Received, Count IV – Quantum Meruit, and Count V – Unjust
Enrichment, are hereby DISMISSED without prejudice at the request of the Plaintiff.
JUDGMENT on Count I – Foreclosure, is hereby ENTERED as follows:

1.     If the Defendants or their heirs or assigns pay U.S. Bank Trust, N.A., as Trustee for LSF10
       Master Participation Trust (“U.S. Bank”) the amount adjudged due and owing ($118,940.42)
     within 90 days of the date of the Judgment, as that time period is calculated in accordance
     with 14 M.R.S.A. § 6322, U.S. Bank shall forthwith discharge the Mortgage and file a
     dismissal of this action on the ECF Docket. The following is a breakdown of the amount
     due and owing:

              Description                       Amount
     Unpaid Principal Balance                         $81,204.21
     Escrow Balance                                    $5,189.94
     Total Interest                                   $12,546.34
     Corporate Advances                               $19,716.81
     Late Charge                                         $283.12
     Grand Total                                     $118,940.42


2.   If the Defendants or their heirs or assigns do not pay U.S. Bank the amount adjudged due
     and owing ($118,940.42) within 90 days of the Judgment, as that time period is calculated in
     accordance with 14 M.R.S.A. § 6322, their remaining rights to possession of the Lee
     Property shall terminate, U.S. Bank shall conduct a public sale of the Lee Property in
     accordance with 14 M.R.S.A. § 6323, disbursing the proceeds first to itself in the amount of
     $81,204.21 after deducting the expenses of the sale, with any surplus to be disbursed
     pursuant to Paragraph 5 of this Judgment, and in accordance with 14 M.R.S.A. § 6324. U.S.
     Bank may not seek a deficiency judgment against the Defendants pursuant to the
     Defendants' bankruptcy filing (#16-10614).

3.   Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk shall sign a certification after the appeal
     period has expired, certifying that the applicable period has expired without action or that
     the final judgment has been entered following appeal.

4.   The amount due and owing is $118,940.42 as of July 2, 2019.

5.   The priority of interests is as follows:

     a.)     U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust has first
     priority, in the amount of $118,940.42, pursuant to the subject Note and Mortgage

     b.)     Trademark Federal Credit Union f/k/a Hannaford Associates Federal Credit Union
     has the second priority behind the Plaintiff pursuant to a Mortgage dated June 9, 2010, in
     the amount of $6,854.50 as of June 10, 2019, and recorded in the Penobscot County
     Registry of Deeds in Book 12187, Page 216.

     c.)     Donna T. Geno and Stephen S. Geno have the third priority behind the Plaintiff.

6.   The prejudgment interest rate is 4.75000%, see 14 M.R.S.A. § 1602-B, and the post-judgment
     interest rate is 8.59%, see 14 M.R.S.A. § 1602-C.

7.   The following information is included in this Judgment pursuant to 14 M.R.S.A. § 2401(3):




                            PARTIES                          COUNSEL
PLAINTIFF                   U.S. Bank Trust, N.A., as Trustee John A. Doonan, Esq.
                            for LSF10 Master Participation Reneau J. Longoria, Esq.
                            Trust                             Doonan, Graves & Longoria, LLC
                                                              100 Cummings Center
                                                              Suite 225D
                                                              Beverly, MA 01915
DEFENDANT
                            Donna T. Geno                    Pro Se
                            79 Denbigh Blvd.
                            Newport News, VA 23608

                            Stephen S. Geno                  Pro Se
                            79 Denbigh Blvd.
                            Newport News, VA 23608

                            The Camden National Bank         Pro Se
                            f/k/a First Citizens Bank
                            245 Commercial Street
                            Rockport, ME 04856
PARTY-IN-INTEREST
                            Trademark Federal Credit Union   Cummings, Esq., Daniel L.
                            f/k/a Hannaford Associates       Two Canal Plaza
                            Federal Credit Union             P.O. Box 4600
                            44 Edison Drive                  Portland, ME 04112
                            Augusta, ME 04330
a)     The docket number of this case is No. 1:19-cv-00053-JDL.

b)     The Defendants, the only parties to these proceedings besides U.S. Bank, received
       notice of the proceedings in accordance with the applicable provisions of the
       Federal Rules of Civil Procedure.

c)     A description of the real estate involved, 165 Malletts Mill Road, Lee, ME 04455, is
       set forth in Exhibit A to the Judgment herein.

d)     The street address of the real estate involved is 165 Malletts Mill Road, Lee, ME
       04455. The Mortgage was executed by the Defendants on June 25, 2014. The book
       and page number of the Mortgage in the Penobscot County Registry of Deeds is
       Book 13586, Page 49.

e)     This judgment shall not create any personal liability on the part of the
       Defendants but shall act solely as an in rem judgment against the property,
       165 Malletts Mill Road, Lee, ME 04455.



SO ORDERED.

Dated: July 15, 2019

                                                       /s/ Jon D. Levy
                                                    CHIEF U.S. DISTRICT JUDGE
